Citation Nr: 1618719	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss and for tinnitus have been raised by the record in a statement received by VA on December 9, 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On December 2, 2015, the Veteran requested to withdraw "effective immediately" his appeal as to the issues of service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2013, VA denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected this appeal.  The issues were certified to the Board in December 2014.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  

In a December 2, 2015 statement, the Veteran indicated that he wanted to withdraw his appeal for the denial of service connection for hearing loss and tinnitus and wanted the withdrawal "effective immediately."  As the appellant has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction over them and they are dismissed.  

The Board acknowledges that the Veteran on December 9, 2015 requested reconsideration of the hearing loss and tinnitus claims.  On review, the appeal period had expired which as a matter of law precludes the filing of a new and timely notice of disagreement under 38 C.F.R. § § 20.204(c).  As noted, however, the Board does refer these claims to reopen to the RO for appropriate action.  



ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The claim of entitlement to service connection for tinnitus is dismissed.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


